Case 19-14210       Doc 30     Filed 09/10/19 Entered 09/10/19 16:06:33       Desc Main
                                 Document     Page 1 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


 IN RE: Carla Davis                              )
                                                 )   Case No: 19 B 14210
                                                 )   Judge:   Cassling
                                                 )   Chapter 13
          Debtor                                 )

                               CERTIFICATE OF SERVICE

         The undersigned does hereby certify that a copy of the Amended Chapter 13 Plan
 filed on September 10, 2019 was mailed to the below persons, at their respective
 addresses, postage prepaid, by depositing in the U.S. Mail in Chicago, IL 60606, and
 electronically, on September 10, 2019.

 Carla Davis
 9120 S. Dauphin, Apt#3W
 Grand Crossing, IL 60619
 (via regular mail)

 Tom Vaughn
 55 E. Monroe Street, Ste. 3850
 Chicago, IL 60603
 (via ECF)


 All creditors listed on the attached service list
 (via regular mail)



 ______/s/ Angelica Harb___
 Angelica Harb
 Hinds Law, LLC
 211 W. Wacker Dr., Ste. 321
 Chicago, IL 60606
 800-695-7674
                  Case
Label Matrix for local    19-14210
                       noticing      Doc 30 PRAFiled  09/10/19
                                                Receivables          Entered
                                                            Management, LLC    09/10/19 16:06:33      Desc
                                                                                           Quantum3 Group LLC Main
0752-1                                           Document
                                            PO Box 41021            Page    2 of 4         MOMA Trust LLC
Case 19-14210                                 Norfolk, VA 23541-1021                         PO Box 788
Northern District of Illinois                                                                Kirkland, WA 98083-0788
Eastern Division
Tue Sep 10 16:05:05 CDT 2019
U.S. Bankruptcy Court                         AT&T Mobility II LLC                           Acceptance Now
Eastern Division                              %AT&T SERVICES INC.                            Attn: Acceptancenow Customer Service / B
219 S Dearborn                                KAREN A. CAVAGNARO PARALEGAL                   5501 Headquarters Dr
7th Floor                                     ONE AT&T WAY, SUITE 3A104                      Plano, TX 75024-5837
Chicago, IL 60604-1702                        BEDMINSTER, NJ. 07921-2693

Arnold Scott Harris                           (p)BROTHER LOAN AND FINANCE COMPANY            Capital One, N.A.
111 W Jackson Blvd, Suite 600                 7621 W 63RD ST                                 c/o Becket and Lee LLP
Chicago, IL 60604-3517                        SUMMIT IL 60501-1811                           PO Box 3001
                                                                                             Malvern PA 19355-0701


CarMax Auto Finance                           CarMax Auto Finance dba CarMax Business Serv   Cbcs
Attn: Bankruptcy                              225 Chastain Meadows Court,                    Po Box 275
Po Box 440609                                 Suite 210                                      Columbus, OH 43216-0275
Kennesaw, GA 30160-9511                       Kennesaw, GA 30144-5942


Chase Card Services                           City of Chicago Department of Finance          City of Chicago Parking
Attn: Bankruptcy                              c/o Arnold Scott Harris P.C.                   121 N. Lasalle
Po Box 15298                                  111 W. Jackson Ste. 600                        Chicago, IL 60602-1242
Wilmington, DE 19850-5298                     Chicago, IL 60604-3517


Comed                                         Comenity Bank/Carsons                          Comenitybank/New York
3 Lincoln Center                              Attn: Bankruptcy                               Attn: Bankruptcy
Villa Park, IL 60181-4204                     Po Box 182125                                  Po Box 18215
                                              Columbus, OH 43218-2125                        Columbus, OH 43218


Consumer Portfolio Services                   Consumer Portfolio Svc                         Cornerstone/American Education Services
P. O. Box 57071                               Attn: Bankruptcy                               Attn: Bankruptcy
Irvine, CA 92619-7071                         Po Box 57071                                   Po Box 2461
                                              Irvine, CA 92619-7071                          Harrisburg, PA 17105-2461


Credence Resource Management                  Credit Acceptance                              Credit Management, LP
17000 Dallas Parkway                          25505 West 12 Mile Rd                          Attn: Bankruptcy
Suite 204                                     Suite 3000                                     Po Box 118288
Dallas, TX 75248-1940                         Southfield, MI 48034-8331                      Carrollton, TX 75011-8288


Fingerhut                                     Illinois Tollway                               Internal Revenue Service
Attn: Bankruptcy                              POB 5544                                       P.O. Box 7346
6250 Ridgewood Rd                             Chicago, IL 60680-5491                         Philadelphia, PA 19101-7346
Saint Cloud, MN 56303-0820


Kohls/Capital One                             Mb Financial Bank                              Midland Funding
Kohls Credit                                  800 W Madison St                               2365 Northside Dr Ste 300
Po Box 3120                                   Chicago, IL 60607-2683                         San Diego, CA 92108-2709
Milwaukee, WI 53201-3120
                  Case 19-14210
Midland Funding, LLC                      Doc 30 Money
                                                   Filed   09/10/19 Entered 09/10/19 16:06:33
                                                       Messiah                                     Desc Main
                                                                                        Money Messiah
Midland Credit Management, Inc. as                     Document
                                                 40 E. Main St      Page 3 of 4         P.O Box 1329 Kahnawake QC J0L 1B0
agent for Midland Funding, LLC                       Newark, DE 19711-4639
PO Box 2011
Warren, MI 48090-2011

Navient                                              Navient Solutions, LLC on behalf of                  Online Collections
Attn: Bankruptcy                                     Educational Credit Management                        Attn: Bankruptcy
Po Box 9000                                          Corporation                                          Po Box 1489
Wiles-Barr, PA 18773-9000                            PO BOX 16408                                         Winterville, NC 28590-1489
                                                     St. Paul, MN 55116-0408

PEOPLES GAS LIGHT & COKE COMPANY                     PRESTIGE FINANCIAL SERVICES                          People’s Gas
200 EAST RANDOLPH STREET                             PO BOX 26707                                         200 E Randolph St
CHICAGO, ILLINOIS 60601-6433                         SALT LAKE CITY, UT 84126-0707                        Chicago, IL 60601-6302



Portfolio Recovery                                   (p)PORTFOLIO RECOVERY ASSOCIATES LLC                 Prestige Financial Svc
Po Box 41021                                         PO BOX 41067                                         Attn: Bankruptcy
Norfolk, VA 23541-1021                               NORFOLK VA 23541-1067                                351 W Opportunity Way
                                                                                                          Draper, UT 84020-1399


Quantum3 Group LLC as agent for                      Receivables Performance Mgmt                         Speedy Cash
MOMA Trust LLC                                       Attn: Bankruptcy                                     4800 W Addison S
PO Box 788                                           Po Box 1548                                          Chicago, IL 60641-3562
Kirkland, WA 98083-0788                              Lynnwood, WA 98046-1548


Synchrony Bank                                       Synchrony Bank/Lowes                                 Synchrony Bank/TJX
c/o PRA Receivables Management, LLC                  Attn: Bankruptcy                                     Attn: Bankruptcy
PO Box 41021                                         Po Box 965060                                        Po Box 965060
Norfolk, VA 23541-1021                               Orlando, FL 32896-5060                               Orlando, FL 32896-5060


T Mobile/T-Mobile USA Inc                            WDP Management                                       Angelica Harb
by American InfoSource as agent                      9120 S. Dauphin                                      Hinds Law LLC
4515 N Santa Fe Ave                                  Chicago, IL 60619-7621                               211 W Wacker Dr Suite 321
Oklahoma City, OK 73118-7901                                                                              Chicago, IL 60606-1217


Carla Davis                                          Patrick S Layng                                      Tom Vaughn
9120 S. Dauphin                                      Office of the U.S. Trustee, Region 11                55 E. Monroe Street, Suite 3850
Chicago, IL 60619-7621                               219 S Dearborn St                                    Chicago, IL 60603-5764
                                                     Room 873
                                                     Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Brother Loan Finance                                 Portfolio Recovery Associates, LLC
7621 W 63rd St                                       c/o Tjx
Summit Argo, IL 60501                                POB 41067
                                                     Norfolk VA 23541
                  Case 19-14210           Doc 30       Filed 09/10/19 Entered 09/10/19 16:06:33                      Desc Main
                                                         Document     Page 4 of 4

                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)CREDIT ACCEPTANCE CORPORATION                     (u)Justovia Crockett                                 End of Label Matrix
                                                     MI                                                   Mailable recipients   53
                                                                                                          Bypassed recipients    2
                                                                                                          Total                 55
